UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50587 NATIONAL PATENT DEVELOPMENT CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 10 East 40th Street, Suite 3110, New York, NY 10016 (Address of principal executive offices) (Zip code) (646) 742-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 1, 2007, there were 16,629,429 shares of the registrant’s common stock, $0.01 par value, outstanding. 1 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page No. Part I.Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Operations- Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Loss- Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Balance Sheets - September 30, 2007 (Unaudited) and December 31, 2006 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Condensed Consolidated Statement of Stockholders Equity 7 Nine Months Ended September 30, 2007 (Unaudited) Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure about Market Risk 37 Item 4. Controls and Procedures 37 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signatures 40 2 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Sales $ 35,205 $ 30,125 $ 105,270 $ 92,491 Cost of sales 28,691 25,265 86,876 76,884 Gross margin 6,514 4,860 18,394 15,607 Selling, general and administrative expenses (6,076 ) (4,679 ) (17,047 ) (14,474 ) Operatingprofit 438 181 1,347 1,133 Interest expense (448 ) (391 ) (1,280 ) (1,234 ) Gain on exchange of Valera forIndevus shares 17,031 Investment and other income (loss), net (963 ) 180 (1,732 ) (2 ) Income (loss) before income taxes andminority interest (973 ) (30 ) 15,366 (103 ) Income tax expense (236 ) (54 ) (1,296 ) (400 ) Income (loss) before minority interest (1,209 ) (84 ) 14,070 (503 ) Minority interest (142 ) (11 ) (578 ) (147 ) Net income (loss) $ (1,351 ) $ (95 ) $ 13,492 $ (650 ) Net income (loss) per share Basic $ (0.08 ) $ (0.01 ) $ 0.76 $ (0.04 ) Diluted $ (0.08 ) $ (0.01 ) $ 0.76 $ (0.04 ) See accompanying notes to consolidated financial statements. 3 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net income (loss) $ (1,351 ) $ (95 ) $ 13,492 $ (650 ) Other comprehensive income (loss), before tax: Net unrealized gain (loss) on available-for-sale-securities (19 ) (314 ) (908 ) 4,110 Reclassification adjustment principally for gain on exchange of Valera securities recognized in merger included in net income (4,598 ) Reclassification adjustment for realized losses on Indevus included in net income 768 1,023 Reclassification adjustment for impairment of investment in Millenium Cell included in net income (loss) 266 266 Net unrealized loss on interest rate swap, net of minority interest (75 ) (95 ) (120 ) (29 ) Comprehensive income (loss) before tax (411 ) (504 ) 9,155 3,431 Income taxbenefit related to items of other comprehensive income (loss) 30 37 47 11 Comprehensive income (loss) $ (381 ) $ (467 ) $ 9,202 $ 3,442 See accompanying notes to consolidated financial statements. 4 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 Assets (unaudited) Current assets Cash and cash equivalents $ 17,026 $ 4,485 Accounts receivable, less allowance for doubtful accounts of$529 and $566 17,669 11,939 Receivable from GP Strategies Corporation 251 Inventories 25,840 22,535 Prepaid expenses and other current assets 471 724 Deferred tax asset 597 791 Total current assets 61,603 40,725 Property, plant and equipment, net 3,403 2,925 Investment in Valera including available for sale securities of $4,823 at December 31, 2006 5,955 Other marketable securities available for sale 226 343 Deferred tax asset 193 Other assets 3,686 3,286 Total assets $ 69,111 $ 53,234 Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ 257 $ 151 Short term borrowings 19,974 18,414 Accounts payable and accrued expenses 16,112 9,978 Payable to GP Strategies Corporation 74 Total current liabilities 36,417 28,543 Long-term debt less current maturities 1,506 1,332 Deferred tax liability 279 279 Other liabilities 1 247 Total liabilities 38,203 30,401 Minority interest 2,960 1,696 Common stock subject to exchange rights 498 Stockholders’ equity Common Stock 180 178 Additional paid-in capital 26,120 25,990 Retained earnings (deficit) 4,315 (9,177 ) Accumulated other comprehensive income 44 4,334 Treasury stock (3,209 ) (188 ) Total stockholders’ equity 27,450 21,137 Total liabilities and stockholders’ equity $ 69,111 $ 53,234 See accompanying notes to consolidated financial statements. 5 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operations: Net income (loss) $ 13,492 $ (650 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 557 440 Minority interest 578 147 Expenses paid in common stock 45 55 Stock based compensation 426 Impairment of Investment 266 Gain on exchange of Valera for Indevus shares (17,031 ) Services provided by GP Strategies applied to repayment of receivable 666 Deferred income taxes 228 Loss on sale of Indevus shares 1,023 Gain on issuance of stock by subsidiary (1 ) Changes in other operating items net of effect of acquisition of Right-Way 504 1,363 Net cash (used in) provided by operations (141 ) 2,249 Cash flows from investing activities: Additions to property, plant and equipment, net (1,035 ) (269 ) Acquisition of Right-Way by Five Star (3,399 ) Acquisition of additional interest in Five Star (106 ) Proceeds from sale of investments 17,598 Repayment of receivable from GP Strategies 325 Net cash provided by (used in) investing activities 13,383 (269 ) Cash flows from financing activities: Proceeds from sale of common stock 480 Purchase of treasury stock (3,021 ) (Repayment of)proceeds from short-term borrowings 1,560 (1,944 ) Proceeds from long-term debt 355 Repayment of long-term debt (75 ) (266 ) Net cash used in financing activities (701 ) (2,210 ) Net increase (decrease)in cash and cash equivalents 12,541 (230 ) Cash and cash equivalents at beginning of period 4,485 5,115 Cash and cash equivalents at end of period $ 17,026 $ 4,885 See accompanying notes to the condensed consolidated financial statements. 6 NATIONAL PATENT DEVELOPMENT CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2007 (in thousands, except shares and per share data) Common Stock $(.01 par value) Additional paid-incapital Retained earnings (deficit) Treasury stock, at cost Accumulated other comprehensive income (loss) Total stockholders’ equity Balance at December 31, 2006 $ 178 $ 25,990 $ (9,177 ) $ (188 ) $ 4,334 $ 21,137 Proceeds from sale of 200,000 shares of common stock 2 478 480 Reclassification adjustment principally for gain on exchange of Valera securities recognized in merger included in net income (4,598 ) (4,598 ) Reclassification adjustment for realized losses on Indevus includedin net income 1,023 1,023 Impairment of investment in Millenium Cell Inc. 266 266 Net unrealized gain on available for sale securities (908 ) (908 ) Net unrealized gain on interestrate swap, net of tax andminority interest (73 ) (73 ) Net income 13,492 13,492 Common stock subject to exchange rights (498 ) (498 ) Equity based compensation expense 105 105 Purchase of 1,423,725 shares of treasury Stock (3,021 ) (3,021 ) Issuance of 14,298 shares of common stock to MXLRetirement and Savings Plan 35 35 Issuance of 4,123 shares ofcommon stock to directors 10 10 Balance at September 30, 2007 $ 180 $ 26,120 $ 4,315 $ (3,209 ) $ 44 $ 27,450 See accompanying notes to the condensed consolidated financial statements. 7 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIESNotes to Condensed Consolidated Financial StatementsThree and nine months ended September 30, 2007 and 2006(Unaudited) 1.Basis of presentation and summary of significant accounting policies Basis of presentation The accompanying Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2007 and 2006, the Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months and nine months ended September 30, 2007 and 2006, the Condensed Consolidated Balance Sheet as of September 30, 2007, the Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 and the Condensed Consolidated Statement of Stockholders' Equity for the nine months ended September 30, 2007have not been audited, but have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2006 as presented in our Annual Report on Form 10-K.In the opinion of management, this interim information includes all material adjustments, which are of a normal and recurring nature, necessary for a fair presentation.The results for the 2007 interim periods are not necessarily indicative of results to be expected for the entire year. Description of business. National Patent Development Corporation (the “Company” or “National Patent Development”), through its wholly owned subsidiary, MXL Industries, Inc. (“MXL”), manufactures polycarbonate parts requiring strict adherence to optical quality specifications, and in the application of abrasion and fog resistant coating to these parts.Products include shields and face masks and non-optical plastic products. The Company’s 57% owned subsidiary, Five Star Products, Inc. (“Five Star”), is engaged in the wholesale distribution of home decorating, hardware and finishing products.It serves over 3,500 independent retail dealers in twelve states in the Northeast.Products distributed include paint sundry items, interior and exterior stains, brushes, rollers, caulking compounds and hardware products.In January 2007, the Company purchased 305,137 shares of Five Star common stock, which represented 2% of the then outstanding Five Star common stock, for $106,000. On April 5, 2007, Five Star acquired substantially all the assets of Right-Way Dealer Warehouse, Inc. ("Right-Way") including all of Right-Way's Brooklyn Cash &
